                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 JANET SUE DALE,                        )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:19-cv-00047-DSC
                                        )
                  vs.                   )
                                        )
 ANDREW M. SAUL,                        )
 Commissioner of Social                 )
 Security Administration,               )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 12, 2019 Memorandum and Order of Remand.

                                               September 12, 2019
